                       IN THE UNITED STATES DISTMCT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION


LUDIVINA GRACIA AND                             §
CELIA GRACIA,                                   §
     Plaintiffs,                                §
                                                §    CIVIL ACTION NO.
vs.                                             §
                                                §
MAUMCE S. MCVEY AND                             §
BELFOR USA GROUP, INC.,                         §
     Defendants.                                §

                                  NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:


       COMES NOW, BELFOR USA GROUP, INC., Defendant in the above entitled and

numbered cause, and, and files this its Notice of Removal of the present cause from the 445th
Judicial District Court of Cameron County, Texas, in which it is now pending, to the United
States District Court for the Southern District of Texas, Brownsville Division, showing the Court
as follows:

       1. This cause was commenced in the 445th Judicial District Court of Cameron County,

Texas on April 1, 2021, when Plaintiffs' Original Petition was filed in Cause Number

2021-DCL-01960-1. Copies of Plaintiffs' Original Petition is attached hereto and incorporated

herein for all purposes to this Notice of Removal.




                                            Page 1
        2. Defendant Belfor USA Group, Inc. was served with a copy of Plaintiffs' Original
 Petition through its' registered agent, CT Corporation System on April 9, 2021. A copy of the
 Citation served on Defendant indicating the date of service is attached hereto and incorporated
herein for all purposes.

        3. This is a civil action for damages and injuries allegedly incurred by Plaintiffs as a
result of an automobile accident which occurred on or about July 29, 2020 in Cameron County,
Texas between Plaintiffs' vehicle and the vehicle driven by Defendant Maurice S. McVey while
in the course and scope of his employment with Defendant Belfor USA Group, Inc.

        Plaintiffs allege a cause of action for negligence against Defendant Maurice S. McVey

and a cause of action for negligent entrustment against Defendant Belfor USA Group, Inc.

Plaintiffs contend that Defendant Maurice S. McVey attempted to turn southbound when unsafe
to do so from the shoulder of Padre Boulevard and collided with Plaintiffs' vehicle.

        4. Plaintiffs alleged in Plaintiffs' Original Petition that they are residents of Cameron
County, Texas. Plaintiffs are therefore citizens of Texas.

        5. Plaintiffs alleged in Plaintiffs' Original Petition that Defendant Maurice S. McVey is
a foreign individual, who resides at 5935 Leon Drive, Sun Valley, Washoe County, Nevada.
        6. Defendant Belfor USA Group, Inc. is foreign corporation incorporated in the State of
Colorado, with its principal place of business in Birmingham, Michigan.
       7. Defendant Belfor USA Group, Inc. is entitled to removal since there is complete
diversity jurisdiction in this case under 28 U.S.C. § 1332(a) since the Plaintiffs are not citizens of
the same state in which the Defendant was either incorporated in or the state in which it has its
principle place of business. Safeco Ins. Co. v. City of White House, 36 F.3d 540, 545 (6th Cir.
1994); Gettv Oil Corp. v. Insurance Co. of N. Am.; 841 F.2d 1254, 1258 (5th Cir. 1988); Jn_re
                                              Page 2
First Nat 7 Bank 70 F.3d 1184. 1188 (11th Cir. 1995); Indiana Hi-Rail Corp v. Decatur Junction

Ry, 37 F.3d 363, 365 n.3 (7th Cir. 1994).

         8. For the purposes of federal removal jurisdiction pursuant to 28 U.S.C. § 1441,

complete diversity of citizenship existed at the time this lawsuit was filed and now exists

between the adverse parties in the present cause.

         9. Defendant Belfor USA Group, Inc. would show the Court that the amount in

controversy exceeds $75,000.00, exclusive of interest of costs.

         10. Upon filing of this Notice of Removal of this cause, written notice of the filing by

petitioner to Plaintiff and his counsel has been provided as required by law. A copy of this

notice is also being filed with the Clerk of the State Court in which this cause was originally

filed.

         11. This Notice of Removal is timely filed in accordance with 28 U.S.C. § 1446(b), in

that it is filed within thirty (30) days of service of Plaintiffs Original Petition on Defendant

Belfor USA Group, Inc. and within one year of the initial filing of the lawsuit.

         12. Defendant Belfor USA Group, Inc. hereby requests a trial by jury.

         WHEREFORE, PREMISES CONSIDERED, Defendant prays for removal of the above

entitled and numbered cause from the 445th Judicial District Court of Cameron County, Texas to

this Honorable Court.




                                             Page 3
                                            Respectfully submitted,

                                            ROERIG, OLIVEIRA & FISHER, L.L.P.
                                            855 W. Price Road, Suite 9
                                            Brownsville, Texas 78520
                                            TEL/ (956) 542-5666
                                            FAX/(956) 542-0016


                                            By:       /s/ D. Alan Erwin, Jr.
                                                   D. ALAN ERWIN, JR.
                                                   State Bar No. 06653020
                                                   Federal I.D. No. 20471
                                                   Email: aerwin@jofllp.com
                                                   RANDALL GOMEZ
                                                   Texas State Bar No. 24087599
                                                   Federal I.D. No. 3307537
                                                   Email: rgomez(%rofllp.com
                                                   JOHN DANIEL "J.D." VELA
                                                   Texas State Bar No. 24096635
                                                   Federal I.D. No. 3307542
                                                   Email: idvela(%rofllp.com
                                                   Email: nancy g(%rofl Ip. com
                                                   ATTORNEY FOR DEFENDANT
                                                   BELFORE USA GROUP, INC.

                               CERTIFICATE OF SERVICE
       I hereby certify that on the '7^nd day of April , 2021, a tme and correct copy of
the Notice of Removal has been electronically filed via CMECF and forwarded to all counsel of
record in accordance with the Federal Rules of Civil Procedure.

                                       Keith W. Lapeze
                                       Taylor Shipman
                               Email: taylor(2)lapezeiohns.com
                               LAPEZE «& JOHNS, P.L.L.C.
                                601 Sawyer Street, Suite 650
                                    Houston, Texas 77007


                                                     /y/D. Alan Erwin, Jr.
                                                  D. ALAN ERWIN, JR.
                                                  Attorney at Law




                                           Page 4
                                            VERIFICATION

THE STATE OF TEXAS §
                               §
COUNTY OF CAMERON §

      BEFORE ME, the undersigned authority on this day personally appeared D. ALAN
ERWIN, JR. who being by me duly sworn, on his oath deposed as follows:

      1. I am the attorney for BELFOR USA GROUP, INC., one of the Defendants in
             the above referenced cause.

      2.     I am fully authorized and competent to make this Affidavit.

      3.     I am familiar with the contents of the above, and to the b§s>,K5fmy:>knowledge, the
             factual statements set out in the foregoing^<5tice gfR^rfioval are true and correct.
                                                               ?t >^^^
                                                     D. ALAN ERWIN, JR.

      SUBSCRIBED AND SWORN TO BEFORE ME on this the                                     day of
   pr(l ,2021.

                                                     ^a^(^ (!-97^v^
                                                          Y PU
                                                     NOTARY PUQ^C,      STA^E OPfE?
              NANCY C GONZALEZ
               Notary Public. Stefie of Texas
                   Notary IDfr. 422870-3
              My Commission Exoires ^-21-20Sj




                                                Page 5
                                                     445TH DISTRICT COURT

                                                   CASE SUMMARY
                                                 CASE NO. 2021-DCL-01960
  Ludivina Gracia,Cdia Gracia                                     §                   Locatioii: 445th District Court
  vs.                                                             §             Judicial Officer: Rlncones, Gloria M
  Maurice McVey.Belfor USA Group Inc.                             §                   Filed on: 04/01/2021
                                                                  §
                                                       CASE INT'ORMATION


                                                                                               Injury or Damage - Motor
                                                                                               Vehicle


     DATE                                              C'ASE ASSIGNMENT


                 Current Case Assignment
                 Case Number                       2021-DCL-01960
                Coint                               445th Distict Court
                 Date Assigned                      04/01/2021
                Judicial Officer                    Rincones. Gloria M




                                                      P;\RTY INFORMATION
                                                                                                    LeadAttorneys
Plaintiff           Gracia, Cella                                                               LAPEZE, KEITH WALTON
                                                                                                                     Retained
                                                                                                             713-739-1010(W)
                    Gracia, Ludivina                                                            LAPEZE, KEITH WALTON
                                                                                                                     Retained
                                                                                                             713-739-1010(W)
Defendant           Belfor USA Group Inc.
                    McVey, Maurice S.

   DATE                                          EVENTS <& OHDERS OF THE COUKF                                 INDEX


04/01 /2021 Original Petition (OCA)
                Plaintiffs' Original P etilion andRequest for Disclosure

04/01/2021
                2J Efiled Original Petition Document
                Plaintiffs' Original P etition wzd Request for Disclosure

 04/01/2021
                      I Cover Letter - Request
                    Cover Letter


 04/05/2021
                   EJ Citation Issued
                    Party: Defendant Belfor USA Group Inc.

   04/05/2021        Citation
                     Belfor USA Group Inc.                       served 04/09/2021

   04/12/2021
                        T_) Service Rehim
                        Return of Service


 04/05/2021 Scitation Issued
                    Party: Defendant McVey, Mairice S.
                    Emailed Citations to 'taylor@lapezejoiit]s.com', V.F.



                                                            PAGE 1 OF 2                                      Printed on 04/21/2021 at 4:17 PM
                                              445TH DISTRICT COURT

                                            CASE SUMMARY
                                           CASE NO. 2021-DCL-01960

04/05/2021       Citation
                 McVey, Maurice S.                    unserved



 DATF                                             t'lNANClAI. iN'roRMATlON

             Plaintiff Gracia, Ludivina
             Total Charges                                                             323.00
             Total Pa>-ments and Credits                                               323.00
             Balance Due as of 4/21/2021                                                 0.00




                                                  PAGE 2 OF 2                Printed on 04/21/2021 at 4:17 PM
                                                                          FILED-4/1/2021 8:59 AM
                                                                          2021-DCL-01960/52040961
                                                                          LAURA PEREZ-REYES
                                                                          Cameron County District Clerk
                                                                          By Viviana Fuentes Deputy Clerk
                                            2021-DCL-01960
                             CAUSE NO.

LUDIVINA GRACIA AND                         §             IN THE DISTRICT COURT OF
CELIA GRACIA,                               §
     Plaintiffs,                            §
                                            §
vs.                                         §
                                            §             CAMERON COUNTY, TEXAS
                                            §
MAUMCE S. MCVEY AND                         §             Cameron County - 445th District Court
BELFOR USA GROUP, INC•»                     §
       Defendants                           §             JUDICIAL DISTRICT COURT


      PLAINTIFFS' ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW Plaintiffs LUDIVINA GRACIA AND CELIA GRACIA and file this

Original Petition complaining of MAURICE S. MCVEY AND BELFOR USA GROUP, INC.,

for causes of action, Plaintiffs would show as follows:

                                              I.
                                    Discovery Control Plan

1. Discovery in this action is intended to be conducted under Level 3, in accordance with Rule

190.4 of the TEXAS RULES OF CIVIL PROCEDURE.

                                              II.
                                            Parties

2. Plaintiff LUDIVINA GRACIA is an individual and resident of Cameron County, Texas.

3. Plaintiff CELIA GRACIA is an individual and resident ofCameron County, Texas.

4. Defendant MAURICE S. MCVEY is an individual and resident of Washoe County,

Nevada. He may be served with process at his residence at 5935 Leon Drive, Sun Valley, Nevada

89433 or wherever he may be found.

5. Defendant BELFOR USA GROUP, INC. ("Belfor") is a Colorado corporation with its

principal place of business in Birmingham, Michigan. Belfor may be served with process through
its registered agent, CT Corporation System, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201

or wherever it may be found.

6. Plaintiffs specifically invoke the right to institute this suit against whatever entity was

conducting business using the assumed or common name of'Belfor USA Group Inc." with regard

to the events described in this Petition. Plaintiffs expressly invoke their right under Rule 28 of the

Texas Rules of Civil Procedure to have the true name of this party substituted at a later time upon

the motion of any party or of the Court.


                                                Venue

7. Venue is proper in Cameron County, Texas, in that the incident made the basis of this suit

occurred in Cameron County, Texas.

                                                 IV.
                                            Jurisdiction

8. This Court has jurisdiction in this matter because the damages to Plaintiffs are within the

jurisdictional limits of this Court.


                                        Factual Background

9. Plaintiffs' cause of action arises from an automobile collision that occurred on or about

July 29, 2020, in Cameron County, Texas. Plaintiffs were traveling northbound on Padre

Boulevard in the outside lane. Defendant McVey was driving a vehicle owned by Defendant Belfor

and was stationary facing northbound on the shoulder of Padre Boulevard. As the Plaintiffs

approached, Defendant McVey attempted to turn southbound when it was unsafe to do so, causing

the Plaintiffs' vehicle to collide with his. The collision caused the Plaintiffs serious injuries.




                                                  2
10. Defendant Belfor owned the vehicle Defendant McVey was driving. Defendant McVey

was employed by Defendant Belfor. Defendant Belfor permitted Defendant McVey to drive the

vehicle in the course and scope of his employment with them.

                                               VI.
                                          Causes of Action

A. Negligence and Negligence Per Se

11. Plaintiffs incorporate the preceding paragraphs of this Petition as if set forth fully below.

12. At the time of the incident, Defendant McVey was operating the vehicle negligently.

Defendant McVey had a duty to exercise ordinary care and operate the vehicle reasonably and

prudently. Defendant McVey's negligence was the proximate cause of the Plaintiffs' injuries.

Defendant McVey breached that duty in one or more of the following ways:

        a. Failing to timely apply the brakes;

        b.      Turning when it was unsafe to do so;

        c.      Failing to maintain a proper lookout; and

       d.      Driving the vehicle at a rate of speed greater than that at which an ordinary and
               prudent person would have driven under the same or similar circumstances;

        e.     Failing to operate the vehicle with the appropriate regard for the safety of all
               persons.

13. Each of the foregoing acts and/or omissions proximately caused the Plaintiffs' damages.

Defendant McVey's acts also constitute negligence per se, as his actions were a direct and unexcused

violation of Texas traffic laws, and the Plaintiffs are members of the class protected by those laws.

14. Defendant Belfor employed Defendant McVey at the time of the incident and Defendant

McVey was, at all relevant times, acting in the course and scope of his employment with Defendant

Belfor. The acts of negligence committed by Defendant McVey arose directly out of and were

done in prosecution of the business that he was employed to do by Defendant Belfor, who is

                                                  3
therefore liable under the doctrine of Respondeat Superior for the negligent actions of Defendant

McVey.

        Negligent Entrustment

15. Defendant Belfor entrusted its truck to Defendant McVey. Defendant Belfor knew or should

have known that Defendant McVey was an incompetent or reckless driver. As discussed above,

Defendant Me Vey's negligence caused the incident in question, and proximately caused the

Plaintiffs' damages.

C. Negligent Hiring

16. Defendant Belfor owed the Plaintiffs a legal duty to use ordinary care in determining whether

a prospective employee is competent to be hired. Defendant Belfor breached that duty with regard

to Defendant McVey. This breach proximately caused the Plaintiffs' damages.

D. Negligent Supervision

17. Defendant Belfor owed the Plaintiffs a legal duty to use ordinary care in adequately

supervising its employees. Defendant Belfor breached that duty with regard to Defendant McVey.

This breach proximately caused the Plaintiffs' damages.

E. Negligent Retention

18. Defendant Belfor owed the Plaintiffs a legal duty to use ordinary care in retaining its

employees. Defendant Belfor breached that duty with regard to Defendant McVey. This breach

proximately caused the Plaintiffs' damages.




                                               4
F. Negligent Training

19. Defendant Belfor owed the Plaintiffs a legal duty to use ordinary care in adequately ta-aining

its employees. Defendant Belfor breached that duty with regard to Defendant McVey. This breach

proximately caused the Plaintiffs' damages.


                              Damages Demanded from Defendants

20. Plaintiffs seek monetary relief over $ 1,000,000. TEX. R. Civ. P. 47(c)(5).

21. Plaintiffs seek recovery of the following categories of damages from Defendants: (1) past

and future physical pain; (2) past and future mental pain and anguish; (3) past and future medical

expenses; (4) past and future lost wages; (5) disfigurement; (6) past and future physical

impainnent; and (7) property damage.

22. As a further result of Defendants' negligence and/or negligence per se as described above,

Plaintiffs have incurred expenses for medical care and attention and such expenses are continuing

to accrue as of the filing of this petition. All of these expenses are reasonable and customary in the

localities in which they were incurred.

23. As a further result of the injuries sustained by Plaintiffs, there is a reasonable probability

that Plaintiffs will require further medical care and attention and will incur future reasonable and

necessary expenses for this medical care and attention.

                                              VIII.
                                     Preservation of Evidence

24. Plaintiffs hereby request and demand that Defendants preserve and maintain all evidence

pertaining to any claim or defense related to the incident made the basis of this lawsuit, or the

damages resulting therefrom, including photographs; videotapes; audiotapes; recordings; business

or medical records; bills; estimates; invoices; checks; correspondence; memoranda; files;

facsimiles; email; voice mail; text messages; investigation; cellular telephone records; calendar
                                                 5
entries; and any electronic image, data, or information related to the Plaintiffs, the referenced
incident, or any damages resulting therefrom. Failure to maintain such items will constiftite
spoliation of the evidence.

                                               IX.
                                        Required Disclosure

25. Pursuant to Texas Rule of Civil Procedure 194(a), each Defendant is required to disclose,
within thirty (30) days of the filing of the first answer, the information or material described in
Rule 194.2(b)l-12. Any Defendant that is served or otherwise joined after the filing of the first
answer must make their initial disclosures within thirty (30) days after being served or joined.

                               Designated E-Service Email Address

26. The following is the undersigned attorney's designated e-Service email address for

all e-service documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P. 21(f)(2) &
21(a): tavlor(%lapezejohns.com. This is the undersigned's only e-Service email address, and

service through any other email address will be considered invalid.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that the Defendants be
cited to appear and answer, and that on final trial Plaintiffs have:
       A. Judgment against Defendants in a sum in excess of the minimum jurisdictional
             limits of the Court for Plaintiffs' damages;
       B. Prejudgment interest;
       C. Post-judgment interest;
       D. Costs of court; and

       All such other relief, at law or in equity, to which Plaintiffs may show themselves to be
entitled.




                                                 6
        Respectfully submitted,

        LAPEZE & JOHNS, P.L.L^C.



        Keith W La^ez^-7'
        Texas Bar No. 24010176
        Taylor Shipman
        Texas Bar No. 24079323
        601 Sawyer Street, Suite 650
        Houston, Texas 77007
        (713)739-1010Telephone
        (713)739-1015Fax
        taylor@lapezej ohns. com

        ATTORNEYS FOR PLAINTIFFS




f




    7
                             CITATION - PERSONAL SERVICE - TRCP 99

                                   THE STATE OF TEXAS

                                       2021-DCL-01960-1

 Ludivina Gracia                                          § IN THE 445TH DISTRICT COURT
 vs                                                       § OF
 Maurice S. McVey                                         § CAMERON COUNTi', TEXAS

TO Maurice S. McVey
        5935 Leon Drive
        Sun Valley NV 89433 or wherever he may be found

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your
attorney do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the
Monday next following the expiration of twenty days after you were served this citation and
petition, a default judgment may be taken against you. In addition to filing a written answer with
the clerk, you may be required to make initial disclosures to the other parties of this suit. These
disclosures generally must be made no later than 30 days after you file your answer with the clerk.
Find out more at TexasLawHelp.org." TRCP. 99

You are hereby commanded to appear by filing a written answer to Plaintiffs' Original Petition and
Request for Disclosure at or before 10:00 o'clock A.M. on the Monday next after the expiration of 20
days after the date of service of this citation before the Honorable 445th District Court of Cameron
County, at the Courthouse in said County in Brownsville, Texas. Said Plaintiffs' Original Petition and
Request for Disclosure was filed in said court on April 01, 2021, in the above entitled cause.

2021-DCL-01960-1                                           Ludivina Gracia.Celia Gracia
                                                            vs.
                                                           Maurice McVey,Belfor USA Group Inc.

The nature of Petitioner's demand is fully shown by a true and correct copy of Plaintiffs' Original Petition
and Request for Disclosure accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 5th day of April,
2021.

ATTORNEYL ^^i^..                                          Laura Perez-Reyes
KEITH WALTON LAPEZE^^^^'"^^ District Clerk of Cameron County
24010176 ^~y ^ ^^ 974 E Harrison St.
713-739-1010 ;-^' <>-^   ^;-
                              1 BrownsyNle T^xas^78520
601 SAWYER ST STE 6EO":i   t.     ••
                                                 ^.-f^-
HOUSTON TX 77007 ^ ^      --:
                         s-

                         t&—^y
                                            -•



                                                          By:
                         "^^y                             Viviana Fuentes, Deputy Clerk
                     2021-DCL-01960-1                                           Ludivina Gracia,Celia Gracia
                    445th District Court                                                      vs.
                                                                          Maurice McVey,Belfor USA Group Inc.
                                                    RETURN OF SERVICE
Executed when copy is delivered:
This is a true copy of the original citation, was delivered to defendant                            , on the       day of
                          _, 20_.

             NAME/ADDRESS FOR SERVICE                                                                         Officer
                                                                                                          .County, TX


                                                                By:.                                           .Deputy

                                                                                                                         • •


                                                    OFFICERS RETURN

Came to hand on the           day of                           , at       o'clock m and                        County, Texas,
by delivering to each of the within named defendants in person, a true copy of this                                     with
the date of delivery endorsed thereon, together with the accompanying copy of the                                           at
the following times and places, to wit:
NAME                                       DATE/TIME                      PLACE/COURSE/DISTANCE FROM COURTHOUSE

And not executed as to the defendant(s),
The diligence used in finding said defendants) being:

and the cause or failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:


FEES:                                                                                                          Officer
SERVING PETITION/COPY $_                                                                                 _County, TX
TOTAL: $_
                                                                By:                                            _Deputy


                                                                                         AFFIANT


    COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty or perjury and contain the following statement:
"My name is _, my date of birth is _, my address is
I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
EXECUTED in _ County, State of_, on the _ day of.                                                                  .20


ID Number/Expiration of Certification                           Declarant/Authorized Process Server
                                CITATION - PERSONAL SERVICE - TRCP 99

                                      THE STATE OF TEXAS

                                            2021-DCL-01960-1

 Ludivina Gracia                                              § IN THE 445TH DISTRICT COURT
 vs                                                           § OF
 Maurice S. McVey                                             § CAMERON COUNPi^, TEXAS

TO Belfor USA Group, Inc.
     c/o CT Corporation System
     1999 Bryan Street, Suite 900
     Dallas TX 75201 or wherever it may be found

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be
required to make initial disclosures to the other parties of this suit. These disclosures generally must
be made no later than 30 days after you file your answer with the clerk. Find out more at
TexasLawHelp.org." TRCP. 99

You are hereby commanded to appear by filing a written answer to Plaintiffs' Original Petition and Request
for Disclosure at or before 10:00 o'clock A.M. on the Monday next after the expiration of 20 days after the
date of service of this citation before the Honorable 445th District Court of Cameron County, at the Courthouse
in said County in Brownsville, Texas. Said Plaintiffs' Original Petition and Request for Disclosure was filed
in said court on April 01, 2021, in the above entitled cause.

2021-DCL-01960-1                                               Ludivina Gracia,Celia Gracia
                                                                vs.
                                                               Maurice McVey,Belfor USA Group Inc.

The nature of Petitioner's demand is fully shown by a true and correct copy of Plaintiffs' Original Petition and
Request for Disclosure accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 5th day of April,
2021.

ATTORNEY:                                                     Laura Perez-Reyes
                            ^^^^^^
KEITH WALTON LAPEZE
24010176
713-739-1010
                          y           -_?
                                             "^
                                                              District Clerk of Cameron County
                                                              974 E Harrison St.
                                               v-^ Brownsville, Texas 78520
601 SAWYER ST STE 6@ ^                          ^;
                                                 ^^=
                                                                            '021 9:10:49 AM


HOUSTON TX 77007
                        'M.                  ^  t-'c-s.
                                                          ?


                                   -^w
                            '^^::—^'^®                        By:
                            "/^^^                             Viviana Fuentes, Deputy Clerk
                     2021-DCL-01960-1                                          Ludivina Gracia,Celia Gracia
                    445th District Court                                                   vs.
                                                                           Maurice McVey,Belfor USA Group Inc.
                                                  RETURN OF SERVICE
Executed when copy is delivered:
This is a true copy of the original citation, was delivered to defendant                         , on the      day of
                          _, 20_.

             NAME/ADDRESS FOR SERVICE                                                                       Officer
                                                                                                       .County, TX


                                                                By:_                                        .Deputy



                                                   OFFICERS RETURN

Came to hand on the          day of                            , at        o'clock m and                    County, Texas,
by delivering to each of the within named defendants in person, a true copy of this                                   with
the date of delivery endorsed thereon, together with the accompanying copy of the                                      at
the following times and places, to wit:
NAME                                      DATE/TIME                        PLACE/COURSE/DISTANCE FROM COURTHOUSE

And not executed as to the defendant(s),
The diligence used in finding said defendants) being:

and the cause or failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:


FEES:                                                                                                       Officer
SERVING PETITION/COPY $_                                                                               .County, TX
TOTAL: $_
                                                               By:                                          ^Deputy


                                                                                       AFFIANT


     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty or perjury and contain the following statement:
"My name is _, my date of birth is _, my address is

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
EXECUTED in _ County, State of_, on the _ day of.                                                              .20


ID Number/Expiration of Certification                          Declarant/Authorized Process Server
y CT Corporation                                                                                      Service of Process
                                                                                                      Transmittal
                                                                                                      04/09/2021
                                                                                                      CT Log Number 539358716
   TO: Rachel Manos
               Belfor Holdings
               185 Oakland AveSte 150
               Birmingham, Ml 48009-3430

   RE: Process Served in Texas

   FOR: Belfor USA Group, Inc. (Domestic State: CO)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                  Ludivtna Grada and Celia Grada, Pltfs. vs. Maurice S. McVey and Belfor USA Group,
                                                     Inc., Dfts.
   DOCUMENT(S) SERVED:

   COURT/AGENCY;                                    None Specified
                                                    Case #2021DCL01960I
   NATURE OF ACTION:                                Personal Injury - Vehicle Collision
   ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
   DATE AND HOUR OF SERVICE:                        By Process Server on 04/09/2021 at 15:11
   JURISDICTION SERVED :                            Texas
   APPEARANCE OR ANSWER DUE:                        None Specified
   ATTORNEY(S) / SENDER(S):                         None Specified
   ACTION ITEMS:                                    CT has retained the current log, Retain Date: 04/09/2021, Expected Purge Date:
                                                    04/14/2021
                                                    Image SOP
                                                    Email Notification, Rachel Manos Rachel.Manos@us.belfor.com
                                                    Email Notification, Legal Help 411.legalhelpdesk@us.belfor.com
                                                    Email Notification, Jason Maltzman jason.maltzman@us.belfor.com
                                                    Email Notification, Mary Grace Elliott marygrace.elliott@us.belfor.com

   REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                    1999 Bryan Street
                                                    Suite 900
                                                    Dallas, TX 75201
                                                    866-331-2303
                                                    CentralTeam 1 ©wolterskluwer. com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its Legal and other




                                                                                                     Page 1 of 2 / SC
Ql CT Corporation                                                                                      Service of Process
                                                                                                       Transmittal
                                                                                                       04/09/2021
                                                                                                       CT Log Number 539358716
   TO: Rachel Manos
               Belfor Holdings
               185 Oakland AveSte 150
               Birmingham, Ml 48009-3430

               Process Served in Texas

   FOR: Belfor USA Group, Inc. (Domestic State: CO)




   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                      Page 2 of 2 / SC
                                                  I Walters Kluwer

                PROCESS SERVER DELIVERY DETAILS




Date:            Fri, Apr 9, 2021

Server Name:     DON ANDERSON




Entity Served     BELFOR USA GROUP INC.

Agent Name       CT CORPORATION SYSTEM

Case Number       2021DCL019601

Jurisdiction     TX
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION


LUDIVINA GRACIA AND                           §
CELIA GRACIA,                                 §
     Plaintiffs,                              §
                                              §    CIVIL ACTION NO.
vs.                                           §
                                              §
MAURICE S. MCVEY AND                          §
BELFOR USA GROUP, INC•»                       §
     Defendants.                              §

                            NOTICE TO THE PLAINTIFFS OF
                            FILING OF NOTICE OF REMOVAL


TO: LUDIVINA GRACIA AND CELIA GRACIA
     Plaintiffs and their attorneys:

       Keith W. Lapeze
       Taylor Shipman
       LAPEZE & JOHNS, P.L.L.C.
       601 Sawyer Street, Suite 650
       Houston, Texas 77007


       PURSUANT to Title 28 U.S.C., Section 1446(d), as amended, you are hereby notified

that on the 22 day of April 2021, in the above styled and numbered cause (being

Cause Number 2021-DCL-01960-1 in the 445th Judicial District Court of Cameron County,

Texas), Belfore USA Group, Inc. filed its Notice of Removal in the United States District Court

for the Southern District of Texas, Brownsville Division. Copies of such Notice and other

papers so filed are attached hereto.




                                           Page 1
                                           Respectfully submitted,

                                           ROERIG, OLIVEIRA & FISHER, L.L.P.
                                           855 W. Price Road, Suite 9
                                           Brownsville, Texas 78520
                                           TEL/ (956) 542-5666
                                           FAX/(956) 542-0016


                                           By:        /s/ D. Alan Erwin, Jr.
                                                  D. ALAN ERWIN, JR.
                                                  State Bar No. 06653020
                                                  Federal I.D. No. 20471
                                                  Email: aerwin(@rofllp.com
                                                  RANDALL GOMEZ
                                                  Texas State Bar No. 24087599
                                                  Federal I.D. No. 3307537
                                                  Email: rgomez(%rofllp.com
                                                  JOHN DANIEL "J.D." VELA
                                                  Texas State Bar No. 24096635
                                                  Federal I.D. No. 3307542
                                                  Email: jdvela(a)rofllp.com
                                                  Email: na.ncYg@jofllp_,com
                                                  ATTORNEY FOR DEFENDANT

                              CERTIFICATE OF SERVICE
       I hereby certify that on the 22nd day of April , 2021, a tme and correct copy of
the foregoing document has been electronically filed and forwarded to all counsel of record in
accordance with the Texas Rules of Civil Procedure.

                                      Keith W. Lapeze
                                      Taylor Shipman
                               Email: taylor@lapezejohns.com
                               LAPEZE & JOHNS, P.L.L.C.
                                601 Sawyer Street, Suite 650
                                  Houston, Texas 77007

                                                      /s/ D. Alan Erwin, Jr.
                                                  D. ALAN ERWIN, JR.
                                                  Attorney at Law




                                           Page 2
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION


LUDIVINA GRACIA AND                               §
CELIA GRACIA,                                     §
       Plaintiffs,                                §
                                                  §    CIVIL ACTION NO.
vs.                                               §
                                                  §
MAURICE S. MCVEY AND                              §
BELFOR USA GROUP, INC•?                           §
     Defendants.                                  §

                          NOTICE TO THE DISTRICT CLERK OF
                           FILING OF NOTICE OF REMOVAL


TO: HONORABLE LAURA PEREZ-REYES
     Cameron County District Clerk
     Cameron County Coiirthouse
     974 E. Harrison
     Brownsville, Texas 78520


        You will please take notice that Defendant Geico General Insurance Co. Has filed in the

United States District Court for the Southern District of Texas, Brownsville Division, a notice of

removal of the cause styled: Ludivina Gracia and Celia Gracia v. Maurice S. McVey and Belfor

USA Group, Inc., originally filed in the 445( Judicial District Court of Cameron County, Texas,

Cause No. 2021 -DCL-0 1960, to the United States District Court for the Southern District of Texas,

Brownsville Division., and that a tme and correct copy of said Notice of Removal is being filed with

the Clerk of the 445th Judicial District Court to thereby effect a removal to said District Court of the

United States, and that the State Court shall proceed no further, unless the cause is remanded. A

copy of said notice of removal is attached to this notice.


                                               Page 1
       WITNESS the signature of Defendant, through its attorney, on this the 22nd day of

 April ,2021.

                                           Respectfully submitted,

                                           ROEMG, OLIVEIRA & FISHER, L.L.P.
                                           855 W. Price Road, Suite 9
                                           Brownsville, Texas 78520
                                           TEL/ (956) 542-5666
                                           FAX/(956) 542-0016


                                           By:        /s/ D. Alan Erwin, Jr.
                                                  D. ALAN ERWIN, JR.
                                                  State Bar No. 06653020
                                                  Federal I.D. No. 20471
                                                  Email: aerwin@rofllp.com
                                                  RANDALL GOMEZ
                                                  Texas State Bar No. 24087599
                                                  Federal I.D. No. 3307537
                                                  Email: rgomez@rofllp.com
                                                  JOHN DANIEL "J.D." VELA
                                                  Texas State Bar No. 24096635
                                                  Federal I.D. No. 3307542
                                                  Email: idvela(%rofllp.com
                                                  Email: nancyg(%rofllp.com
                                                  ATTORNEY FOR DEFENDANT

                              CERTIFICATE OF SERVICE
       I hereby certify that on the 22nd day of April , 2021, a tme and correct copy of the
foregoing document has been electronically filed and forwarded to all counsel of record in
accordance with the Texas Rules of Civil Procedure.

                                      Keith W. Lapeze
                                      Taylor Shipman
                               Email: taylor(%lapezejohns.com
                               LAPEZE & JOHNS, P.L.L.C.
                                601 Sawyer Street, Suite 650
                                   Houston, Texas 77007

                                                      /s/ D. Alan Erwin, Jr.
                                                 D. ALAN ERWIN, JR.
                                                  Attorney at Law


                                           Page 2
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                           BROWNSVILLE DIVISION


LUDIVINA GRACIA AND                      §
CELIA GRACIA,                            §
     Plaintiffs,                         §
                                         §   CIVIL ACTION NO.
vs.                                      §
                                         §
MAURICE S. MCVEY AND                     §
BELFOR USA GROUP, INC•?                  §
     Defendants.                         §

                               INDEX OF ATTORNEYS


1. Keith W. Lapeze
     Texas State Bar No. 24010176
     Taylor Shipman
     Texas State Bar No. 24079323
      Email: taylor(%lapezeiohns.com
      Lapeze & Johns, P.L.L.C.
      601 Sawyer Street, Suite 650
      Houston, Texas 77007
      TEL/(713) 739-1010
      FAX/(713) 739-1015
      ATTORNEY FOR PLAINTIFFS

2. D. Alan Erwin, Jr.
      State Bar No. 06653020
      Federal I.D. No. 20471
      Email: aerwin(a)jofllp.com
      Randall Gomez
      Texas State Bar No. 24087599
      Federal I.D. No. 3307537
      Email: rgomez(%rofllp.com
      John Daniel "J.D." VELA
      Texas State Bar No. 24096635
      Federal I.D. No. 3307542
      Email: idvela(S)jofllp.com




                                       Page 1
Roerig, Oliveira & Fisher, L.L.P.
855 W. Price Road, Suite 9
Brownsville, Texas 78520
TEL/ (956) 542-5666
FAX/(956) 542-0016
ATTORNEY FOR DEFENDANT
BELFOR USA GROUP, INC.




                                    Page 2
                     IN THE UNITED STATES DISTMCT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                            BROWNSVILLE DIVISION


LUDIVINA GRACIA AND                           §
CELIA GRACIA,                                 §
     Plaintiffs,                              §
                                              §    CIVIL ACTION NO.
vs.                                           §
                                              §
MAUMCE S. MCVEY AND                           §
BELFOR USA GROUP, INC.,                       §
      Defendants.                             §

                            INDEX OF DOCUMENTS FILED

1.    Civil Cover Sheet

2.    Notice of Removal with following attachments:

      a. State Court's Docket Sheet
      b. Plaintiffs' Original Petition
      c. Citation - Personal Service - TRCP 99 - Maurice S. McVey
      d. Citation - Personal Service - TRCP 99 - Belfor USA Group, Inc.
      e. Notice of Service to Belfor USA Group, Inc.

3.    Notice to Plaintiffs of Filing of Notice of Removal

4.    Notice to District Clerk of Filing Notice of Removal

5.    Index of Attorneys

6.    Index of Documents Filed

7.    Order for Conference and Disclosure of Interested Parties




                                          Page 1
                        IN THE UNITED STATES DISTMCT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION


LUDIVINA GRACIA AND                            §
CELIA GRACIA,                                  §
      Plaintiffs,                              §
                                               §     CIVIL ACTION NO.
vs.                                            §
                                               §
MAURICE S. MCVEY AND                           §
BELFOR USA GROUP, INC•)                        §
     Defendants.                               §

     ORDER FOR CONFERENCE AND DISCLOSUREOF INTERESTED PARTIES


1. Counsel shall appear for an initial pretrial and scheduling conference before

              U.S.Judge
           on                          _, 2021,at           o'clock                .m.
                            at the United States District Courthouse
                                      Brownsville, Texas
                     (conference may be held telephonically if requested)

2.    Counsel shall prepare and file with the clerk within fifteen days from receipt of this order
      a certificate listing all persons, associations of persons, firms, partnerships, corporations,
      affiliates, parent corporations, or other entities that are financially interested in the
      outcome of this litigation. If group can be specified by a general description, individual
      listing is not necessary. Underline the name of each corporation whose securities are
      publicly traded. If new parties are added or if additional persons or entities that are
      financially interested in the outcome of the litigation are identified at any time during the
      pending of this litigation, then each counsel shall promptly file an amended certificate
      with the clerk.

3.    Fed. R. Civ. P. 4(m) requires defendant(s) to be served within 120 days after the filing of
      the complaint. The failure ofplaintiff(s) to file proof of service within 120 days after the
      filing of the complaint may result in dismissal of this action by the court on its own
      initiative.




                                            Page 1
4. After the parties meet as required by Fed. R. Civ. P. 26(f), counsel shall prepare and file
       not less than 10 days before the conference, a joint report of meeting and joint
       discovery/case management plan containing the information required on the attached
       form.

5. The Court will enter a scheduling order and may rule on any pending motions at the
       conference.

6. Counsel who file(s) or remove(s) an action is responsible for providing the other parties
      with a copy of this order and in addition must serve a copy of this order with the
      summons and complaint or with the notice of removal.

7. Attendance by an attorney who has authority to bind the party is required at the
       conference.

8. Counsel shall discuss with their clients and each other whether alternative dispute
      resolution is appropriate and at the conference shall advise the Court of the results of
       their discussions.

9. A person litigating pro se is bound by the requirements imposed upon counsel in this
      Order.

10. Failure to comply with this order may result in sanctions, including dismissal of the
      action and assessment of fees and costs.




                                   By Order of the Court

                                          Page 2
 ^,JS44 (Rev. 11/04)                                                     CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplemenUhe filing and^eryice of pleadings or other papjers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)
 I. (a) PLAINTIFFS                                                                                       DEFENDANTS
Ludivina Gracia and                                                                                       Maurice S. McVey and
Celia Gracia                                                                                              Belfor USA Group, Inc.
     (b) County of Residence of First Listed Plaintiff Cameron                                           County of Residence of First Listed Defendant Washoe County
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                         LAND INVOLVED.

     (c) Attorney's (Firm Name, Address, and Telephone Number)                                            Attorneys (If Known)
Keith Lapeze and Taylor Shipman, Lapeze & Johns, PLLC, 601 Sawyer                                       D. Alan Erwin, Jr., Roerig, Oliveira & Fisher, LLP, 855 W. Price
Street, Suite 650, Houston, TX 77007, TEL/ (713) 739-1010                                               Road, Suite 9, Brownsville, TX 78520, TEL/ (956) 542-5666
II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES(Piace m X in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only) and One Box for Defendant)
 0 1     U.S. Government              0 3 Federal Question                                                              PTF DEF PTF DEF
           Plaintiff                         (U.S. Government Not a Party)                        Citizen of This State S 1 01 Incorporated or Principal Place [") 4 D 4
                                                                                                                                                of Business In This State

02       U.S. Government                 4 Diversity                                              Citizen of Another State       a 2        2 Incorporated and Principal Place           a 5     5
           Defendant                                                                                                                             of Business In Ajiother State
                                               (Indicate Citizenship of Parties in Item III)
                                                                                                  Citizen or Subject of a        a 3 03 Foreign Nation                                   06 06
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)
L      CONTRACT                            TORTS                                                  FORFEITURE/PENALTY                      BANKRUPTCY                        OTHER STATUTES
 0110 Insiu-ance                      PERSONAL INJURY                   PERSONAL INJURY          0 610 Agriculture            0 422 Appeal 28 USC 158              0 400 State Reapportionment
 I") 120 Marine                    I") 310 Airplane                 [") 362 Personal Injui-y -   0 620 Other Food & Drag      a 423 Withdrawal                     0 410 Antitrust
0 130 Miller Act              0 315 Airplane Product                       Med. Malpractice      0 625 Dmg Related Seizure          28 USC 157                     a 430 Banks and Banking
0 140 Negotiable Instrument         Liability                       D 365 Personal Injury -            of Property 21 USC 881                                      0 450 Commerce
D 150 Recovery of Oveipayment a 320 Assault, Libel &                      Product Liability      0 630 Liquor Laws                PROPERTY RIGHTS                  0 460 Deportation
      & Enforcement of Judgment       Slander                       O 368 Asbestos Personal      0 640R.R.&Tmck               0 820 Copyrights                     0 470 Racketeer Influenced and
 D 151 Medicare Act             0 330 Federal Employers'                  Injury Product         0 650 Airline Regs.          I") 830 Patent                             Corrupt Organizations
O 152 Recovery of Defaulted          Liability                           Liability               a 660 Occupational           0 840 Trademark                      0 480 Consumer Credit
       Student Loans          0 340 Marine                           PERSONAL PROPERTY                   Safety/Health                                             0 490Cable/SatTV
      (Excl. Veterans)        I") 345 Marine Product                0 370 Other Fraud            a 690 Other                                                       a 810 Selective Service
0 153 Recovery of Overpayment         Liability                     0 3 71 Truth in Lending              LABOR               SOCIALSECURirk'                       a 850 Securities/Commodities/
       of Veteran's Benefits       350 Motor Vehicle                O 3 80 Other Personal     0 710 Fair Labor Standards   a 861HIA(1395ff)                              Exchange
a 160 Stockholders'Suits      a 3 55 Motor Vehicle                         Property Damage           Act                   0 862 Black Lung (923)                  a 875 Customer Challenge
0 190 Other Contract                  Product Liability             a 385 Property Damage     D 720 Labor/Mgmt. Relations 0 863 DIWC/DIWW (405(g))                       12 USC 3410
D 195 Contract Product Liability   0 3 60 Other Personal                   Product Liability  0 730 Labor/Mgmt.Reporting a 864 SSID Title XVI                      a 890 Other Statutory Actions
H 196 Franchise                          Injury                                                      & Disclosure Act      0 865 RSI (405(g))                      0 891 Agricultural Acts
L     REAL PROPERTy                     CIVIL RIGHTS                  PRISONER PETITIONS 0 740 Railway Labor Act             FEDERAL TAX SUITS                     0 892 Economic Stabilization Act
0 210 Land Condemnation            0 441 Voting                     I a 510 Motions to Vacate 0 790 Other Labor Litigation O 870 Taxes (U.S. Plaintiff             D 893 Environmental Matters
D 220 Foreclosure                  D 442 Employment                        Sentence           0 791 Empl. Ret. Inc.             or Defendant)                      0 894 Energy Allocation Act
0 230 Rent Lease & Ejectment       0 443 Housing/                      Habeas Corpus:                    Security Act               D 871 IRS—Third Party          d 895 Freedom of Information
0 240 Torts to Land                       AccomiTiodations          a 530 General                                                        26 USC 7609                    Act
0 245 Tort Product Liability       0 444 Welfare                    a 535 Death Penalty                                                                            D 900Appeal of Fee Determination
D 290 All Other Real Property      [~r 445 Amer. w/Disabilities -   D 540 Mandamus & Other                                                                                  Under Equal Access
                                          Employment                !0 550 Civil Rights                                                                                     to Justice
                                   0 446 Amer. w/Disabilities -     O 555 Prison Condition                                                                         O 950 Constitutionality of
                                          Other                                                                                                                             State Statutes
                                   d 440 Other Civil Rights

V. ORIGIN                  (Place an "X" in One Box Only)                                                                                                                          Appeal to District
                                                                                                                             Transferred from
D 1 Original           S 2 Removed from                a 3        Remanded from            04Reinstated or 0 5               another district
                                                                                                                                                06 Multidistrict a 7 Jurfge from
                                                                                                                                                                     Magistrate
        Proceeding              State Court                       Aooellate Court                Reopened                    (specify)                Litigation                  Judgment
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                    28 U.S.C. § 1332fa)
VI. CAUSE OF ACTION Brief description of cause:
                    Auto accident which occurred on July 29. 2020 between Plaintiffs and Defendant McVev.
VII. REQUESTED IN   D CHECK IF THIS IS A CLASS ACTION       DEMAND $                      CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER F.R.C.P. 23                                                JURY DEMAND: 0 Yes 0 No
VIII. RELATED CASE(S)
                                           (See instructions):
        IF ANY                                                      JUDGE                                                            DOCKET NUMBER
DATE                                                                              JREOF        5RNEY-dF RECORD
  04/22/2021                                                                                   ^/u^.
                                                                 ( 7^
FOR OFFICE USEONLY

    RECEIPT #                   AMOUNT                                  APPLYING IFF                                  JUDGE                          MAG. JUDGE
